 1
                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   WILL AARON ERVIN,                  Case No. CV 17-7804 GW (SS)

12                  Petitioner,

13        v.                                     JUDGMENT

14   M.L. MUNIZ, Warden,

15                  Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: January 24, 2019

24                                        GEORGE H. WU
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
